Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Dante Rice appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Rice v. Byrd, No. 5:ll-ct-03218-BO (E.D.N.C. Aug. 21, 2013 & Feb. 12, 2015). We dispense with oral argüment because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.